Citation Nr: 1034698	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  08-35 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for lumbago, claimed as a low 
back disorder, to include as due to service-connected bilateral 
patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1987 to January 2007.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an August 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran requested a hearing before the Board; however, in 
July 2010 he cancelled the scheduled hearing.

After reviewing the contentions and evidence of record, the Board 
finds that the issue on appeal is more accurately stated as 
listed on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Appellant if 
further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
lumbago, claimed as a low back disorder, to include as due to 
service-connected bilateral patellofemoral syndrome.

The Board finds the duty to assist has not been met.  The Veteran 
has not been given VCAA notice regarding secondary service 
connection.  The Veteran should be provided with a VCAA letter 
Veteran informing him of the criteria for establishing service 
connection for a disability that is secondary to or aggravated by 
a service-connected disability.

Additionally, service treatment records indicate the Veteran 
sought treatment for low back pain on numerous occasions during 
service and was diagnosed with lumbago.  The VA examiner from 
March 2007 did not acknowledge the diagnosis and treatment of 
lumbago during service.  Additionally, during service, the 
Veteran's low back pain was referred to as secondary to his knee 
pain and altered gait.  See September 2006 treatment note.  
Although the Veteran was afforded a general VA examination in 
March 2007, the VA examiner did not address the issue of 
secondary service connection.  As such, a remand is necessary to 
afford the Veteran a new VA examination and to obtain a medical 
opinion.


Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran VCAA notice 
advising the Veteran of the criteria for 
establishing service connection for a 
disability that is secondary to or 
aggravated by a service-connected 
disability.

2.  Afford the Veteran a VA examination 
for a low back disability.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file.

After the claims file is reviewed, the 
examiner should offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that any diagnosed 
low back disability is causally or 
etiologically related to service, 
including the Veteran's account of 
injuring his back on several occasions, or 
proximately due to or aggravated by his 
service-connected bilateral patellofemoral 
syndrome. 

In providing this opinion, the 
examiner must acknowledge and discuss 
any lay evidence of a continuity of 
symptomatology.  

The examiner is also reminded that an 
examination is inadequate where the 
examiner does not comment on the Veteran's 
report of an in-service injury and instead 
relies on the absence of evidence in the 
service treatment records to provide a 
negative opinion.  

If it is not possible to provide the 
requested opinion without resort to 
speculation, the examiner should state why 
speculation would be required in this case 
(e.g., if the requested determination is 
beyond the scope of current medical 
knowledge, actual causation cannot be 
selected from multiple potential causes, 
etc.).  If there are insufficient facts or 
data within the claims file, the examiner 
should identify the relevant testing, 
specialist's opinion or other information 
needed to provide the requested opinion. 

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  The claims folder must be provided 
to the examiner for review.  The examiner 
must state in the examination report that 
the claims folder has been reviewed.

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. 

3.  The RO should then readjudicate the 
claim.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


